DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                DAVID J. JENKINS and KAY JENKINS,
                            Appellant,

                                    v.

                 SAFEPOINT INSURANCE COMPANY,
                            Appellee.

                              No. 4D18-1874

                              [April 4, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Janet Croom, Judge; L.T. Case No. 562016CA000936.

  Alexander Brockmeyer of Boyle & Leonard, P.A., Fort Myers, and Zorian
Sperkacz of Zorian Sperkacz, P.A., Miami, for appellants.

  Patrick M. Chidnese and Stacy D. Blank of Holland & Knight LLP,
Tampa, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.